Citation Nr: 0603668	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling for limitation of cervical motion.

2.  Evaluation of distinct disability resulting from muscle 
injury sustained in a stab wound of the neck or of surgical 
treatment of the wound.

3.  Evaluation of distinct disability of the left upper 
extremity resulting from neurological residuals of a stab 
wound of the neck or of surgical treatment of the wound.

4.  Entitlement to an increased rating for fasciitis of the 
lumbosacral paravertebral muscles as a result of repeated 
lumbar spinal taps, currently rated as 10 percent disabling 
for limitation of lumbar motion

5.  Evaluation of distinct disability resulting from injury 
of muscle group 20 by repeated spinal taps of the lumbar 
spine.

6.  Evaluation of the scar from a stab wound of the neck.

7.  Evaluation of the scar from surgical treatment of a stab 
wound of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1977.

This appeal is from an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which confirmed and continued a 10 percent rating 
for the service-connected lumbosacral disorder and increased 
a 10 percent rating for the service-connected neck disorder 
to 30 percent.

In April 2001, the Board of Veterans' Appeals denied the 
appeal, which was then listed as two issues, comprising 
claims for increased rating for two disabilities.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  In July 2002, the Court vacated 
the Board's decision, granting a joint motion of the parties 
to remand the Board's decision and stay further proceedings 
[hereinafter Joint Motion].  The order of the Court 
incorporates the relief sought in the Joint Motion.

The Joint Motion instructed that the Board better explain its 
reasons for affirming the disability evaluations affirmed in 
its April 2001 decision.  The Joint Motion also identified 
specific questions to resolve bearing on the general question 
whether the veteran's stab wound of the neck and lumbar 
spinal taps resulted in disabilities other than those for 
which VA compensated the veteran.  The Joint Motion also 
tasked the Board to determine the evaluation of any 
conditions determined to result from the stab wound of the 
neck and the lumbar spinal taps.

The Board remanded the case in November 2003 for additional 
development.  For reasons explained in the REMAND portion of 
the decision below, issues one through 5 are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The stab wound scar of the neck is slightly disfiguring, 
manifesting one of the criteria of disfigurement effective 
September 30, 2002.

2.  The scar from surgical removal of a knife blade and C7-T1 
hemilaminectomy is superficial and tender or painful.

3.  The scar from surgical removal of a knife blade and C7-T1 
hemilaminectomy is disfiguring and no more than moderate, 
manifesting two of the criteria of disfigurement effective 
September 30, 2002.


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for a compensable 
rating for a tender or painful stab wound scar of the neck 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998 & 2005).

2.  The schedular criteria for a compensable rating for a 
disfiguring stab wound scar of the neck are not met prior to 
September 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

3.  The schedular criteria for a 10 percent and no higher 
rating for a disfiguring stab wound scar of the neck are met 
from September 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

4.  The schedular criteria for a 10 percent and no higher 
rating for a tender surgical scar of the neck are met prior 
to and after September 30, 2002.  38 U.S.C.A. § 1155 West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998 & 2005).

5.  The schedular criteria for a 10 percent and no higher 
rating for a disfiguring surgical scar of the neck are met 
prior to September 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

6.  The schedular criteria for a 30 percent and no higher 
rating for a disfiguring surgical scar of the neck are met 
from September 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The claims at issue in this case predated enactment of the 
VCAA.  In April 2004 and May 2005 VA notified the veteran by 
letter of the information and evidence necessary to 
substantiate his claims, of his right to VA assistance to 
prosecute the claims, and of his and VA's respective burdens 
to produce or obtain evidence.  Prior to these letters, the 
veteran had shown actual knowledge in his statements that his 
claimed disabilities had worsened that successful prosecution 
of his claims required evidence of increased disability due 
to his service-connected conditions.  VA has discharged its 
notice obligations under the VCAA.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence regarding the disability at 
issue of which it had notice.  VA examined the veteran in 
June 2005 and obtained sufficient medical evidence to decide 
the claim.  No further medical opinion is necessary with 
regard to the issues finally decided herein.  There has been 
no failure to obtain evidence pertinent to the claim at issue 
of which VA must notify the veteran.  VA has discharged its 
duty to assist the veteran to prosecute his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) 
(2005).

II.  Increased Rating for Scars

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has two scars on his neck.  One, the smaller, is 
from the stab wound he sustained in service, the other is 
from surgical procedures to remove the retained tip of the 
blade with which he was stabbed and perform a hemilaminectomy 
of two vertebrae to repair damage.  These were incurred in 
service and disability associated with them is distinct from 
the disabilities for which the veteran is currently 
compensated.  Thus they can be rated and, where otherwise 
warranted, compensation paid without pyramiding of rating.  
See 38 C.F.R. § 4.14 (2005).

During the pendency of this claim, VA amended the rating 
criteria for scars effective September 30, 2002.  See 67 Fed. 
Reg. 58448 (Sep. 16, 2002).  Consequently, the scars must be 
evaluated under the older criteria prior to the effective 
date of the change and under the newer criteria from the date 
of the change.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  This decision references the 
older criteria as published in the 1998 edition of the Code 
of Federal Regulations, because that edition was current when 
the veteran filed his claim.  Review of the medical evidence 
of record reveals that both the older and the newer rating 
criteria for a disfiguring scar of the neck and for a painful 
or tender scar are applicable.  None of the other diagnostic 
codes or rating criteria for scars can apply in this case, 
because none of the rating criteria for those diagnostic 
codes is evidenced in the record.

The older rating criteria provided compensation for 
disfiguring scars of the neck, but disfigurement was not 
defined below the two highest degrees: complete or 
exceptionally repugnant  deformity of one side of the face or 
marked or repugnant bilateral disfigurement was rated 50 
percent disabling; severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles was rated 30 percent disabling.  "Moderate; 
disfiguring" scars were rated 10 percent without definition 
of disfiguring, and "slight" was rated noncompensably 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The newer rating criteria for disfigurement of the head, 
face, or neck define disfigurement, and set forth eight 
characteristics of disfigurement.  The facts provide no basis 
to analyze the highest two ratings, 80 percent and 50 
percent, and the criteria are not reiterated here.  A 30 
percent rating is warranted with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A scar with 
one characteristic of disfigurement is rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The older rating criteria provide for a 10 percent rating for 
a scar that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  The newer criteria provide for a 10 percent rating 
for a scar that is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

Color photographs of the scars taken in conjunction with the 
June 2005 VA examination are of record.  The smaller scar as 
is described in the June 2005 VA examination report as 
horizonal, measuring 2.1 cm. long by 1 cm. wide.  Earlier 
descriptions are variously stated in metric or British units 
and are consistent.  The larger scar is most recently 
described as about 14 cm. long by 1.4 cm. wide.  This 
measurement is also consistent with earlier reports, whether 
stated in metric or British units.

The smaller stab wound scar was described as without pain or 
tenderness upon palpation.  It did not adhere to underlying 
tissue and hence was superficial.  There were areas of 
atrophy in the scar, but no breakdown or shininess.  The scar 
was stable, without ulceration or breakdown of the skin.  
There scar was slightly elevated on palpation.  It was not 
depressed.  There was no edema, inflammation, or keloid.  It 
was flesh colored.  There was no induration or inflexibility 
of the skin in the area of the scar, and it caused no 
limitation of function of any body part.

On VA examination in February 1983, the veteran reported mild 
hyperesthesia when the examiner touched the area of the 
scars.  On August 1983 examination, the VA examiner noted the 
same hypersensitivity in the area of the scars, noting 
specifically that the scar from the wound was not itself 
sensitive.  The veteran's rating is based on current 
disability.  Francisco, 7 Vet. App. at 58.  In light of the 
time elapsed between those examinations and the June 2005 
examination finding of no pain or tenderness, there is no 
basis for a compensable rating of the stab wound scar for 
pain or tenderness under either the older or the newer rating 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998 & 
2005).

The photographs of the scars are persuasive that under the 
older rating criteria, the stab wound scar is slight, and any 
disfigurement is slight.  Even assuming that the scar has not 
changed appreciably during the pendency of the claim, and 
that the raised contour of the scar was palpable prior to 
September 30, 2002, it is the opinion of the undersigned that 
the older criteria for disfigurement pertained to visual 
changes in appearance.  Disfigurement that can be called 
moderate or nearly approximating moderate cannot be seen in 
the photographs of record.  Consequently, a compensable 
rating of the stab wound scar for disfigurement  is not 
warranted prior to September 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998) and 38 C.F.R. § 4.7 (2005).

The September 2002 amendment to the rating criteria for 
disfigurement of the neck includes "surface contour of scar 
elevated or depressed on palpation."  As a matter of law, 
the stab wound scar meets this criterion, and a 10 percent 
rating is warranted from the effective date of the regulatory 
amendment.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  
The scar manifests no other characteristic of disfigurement, 
nor does it manifest any of the other criteria of the next 
higher rating.

The surgical scar is was tender to palpation on June 2005 
examination.  Although the older rating criteria 
characterized a compensable scar as painful and tender, and 
the newer criterion is painful, tenderness is a quality of 
pain.  Webster's II New Riverside Dictionary 1192 (Riverside 
Publishing 1984).  Taken together with the February 1983 
examiner's finding of hypersensitivity, it is reasonable to 
conclude that the scar was painful on objective demonstration 
prior to the June 2005 and it is still painful.  The criteria 
for a 10 percent rating for a painful scar are met under 
either the older or the newer rating criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998 & 2005).  The 10 percent 
rating is warranted for the period before and after the 
change in the regulation.

The description of the surgical scar in VA examination 
reports prior to the veteran's September 1998 claim for 
increased rating and the June 2005 examination report and 
photographs corroborate each other.  The scar does not meet 
or nearly approximate the criteria for a severely disfiguring 
scar under the older criteria.  Its size and appearance makes 
it more than slight.  It is reasonably described as 
"moderate; disfiguring," 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998), which warrants a 10 percent rating prior to 
September 30, 2002.

Under the newer rating criteria for disfigurement, the 
surgical scar meets two criteria, the length is greater than 
13 cm. and the width at its widest is greater than greater 
than 0.6 cm.  As a matter of law, those dimensions warrant a 
30 percent rating for disfigurement.

Aside from the dimensions, the June 2005 examiner described 
the scar as without adherence to underlying tissue, shiny 
with a 9.2 cm. area of atrophy, without scale.  The scar is 
stable, without ulceration or breakdown of the skin.  There 
is no elevation or depression of the scar on palpation.  The 
scar is superficial, not deep, without inflammation, without 
edema, and without keloid.  There is a 4-cm area of with 
central scattered hypopigmentation.  There is no induration 
or inflexibility of the skin in the area of the scar, and no 
limitation of motion or other function caused by the scar.

Even though the reported the shiny, hypertrophic, and 
hypopigmented characteristics in linear dimension rather than 
in area, the characteristics were reported as less than the 
entire scar, and the area of the entire scar is less than the 
39 square centimeters required for any of those phenomena to 
be a characteristic of disfigurement.  None of the criteria 
are in evidence for a rating greater than 30 percent under 
the newer regulations for disfigurement.


ORDER

A compensable rating for a tender or painful stab wound scar 
of the neck is denied.  

A compensable evaluation prior to September 30, 2002, for a 
disfiguring stab wound scar of the neck is denied.  

A 10 percent rating from September 30, 2002, for a 
disfiguring stab wound scar of the neck is granted, subject 
to the regulations governing payment of monetary benefits.

A 10 percent rating for a tender surgical scar of the neck is 
granted prior to and after September 30, 2002, subject to the 
regulations governing payment of monetary benefits.
A 10 percent rating prior to September 30, 2002, for a 
disfiguring surgical scar of the neck is granted, subject to 
the regulations governing payment of monetary benefits.

A 30 percent rating from September 30, 2002, for a 
disfiguring surgical scar of the neck is granted, subject to 
the regulations governing payment of monetary benefits.


REMAND

Apparently through some lack of clarity in the November 2003 
remand instructions, the medical reports obtained and the 
adjudication performed are not adequately responsive to the 
July 2002 Joint Motion as incorporated in the Courts order.

The Joint Motion, through the Court's July 2002 order, tasked 
the Board to determine whether there are manifestations of 
the stab wound of the neck, of the surgical treatment of the 
wound, and of low back impairment related to multiple lumbar 
spinal taps that must be included in rating the residuals of 
the veteran's wound, surgery, and spinal taps.  The Joint 
Motion further tasked the Board to make proper ratings of the 
various residuals, whether as separately rated manifestations 
of the service-connected conditions or by inclusion in the 
service-connected conditions as currently identified.  The 
joint remand clearly cast this task as one of rating service-
connected disabilities, citing Esteban v. Brown, 6 Vet. App. 
259 (1994) and Bierman v. Brown, 6 Vet. App. 125 (1994), 
rather than as questions of entitlement to secondary service 
connection.  Compare 38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439 (1995).

The Joint Motion highlighted specific shortcomings in the 
Board's April 2001 decision, based on which the Secretary and 
the appellant determined it was necessary to obtain certain 
medical information to enable the Board to explain the 
reasons for any future decision in this appeal.

Specifically, the Board must ultimately know if the stab in 
the neck the veteran sustained in service caused muscle 
injury that can be rated separately from currently rated 
disabilities without pyramiding.  Likewise, the Board must 
know whether the lumbar spinal taps caused muscle injury that 
can be rated separately from currently rated disabilities 
without pyramiding.

The Joint motion specifically tasked the Board to determine 
whether degenerative changes of the thoracic spine are 
related to the veteran's stabbing injury in service.  The 
June 2005 orthopedic report is silent on that point.

The June 2005 orthopedic examiner reported that the veteran 
clearly has intervertebral disc syndrome based on x ray 
studies, but the neurological examination was completely 
normal, and the examiner did not identify the diseased discs.  
The Joint Motion requires the Board to explain why the 
veteran's neck is rated under one versus another diagnostic 
code, and whether it can be rated under multiple codes 
without pyramiding.  A claim for increased rating that 
involves the cervical and lumbar spine must be rated under 
old and new criteria.  The veteran's neck was previously 
rated as intervertebral disc syndrome, and it is now rated 
for limitation of motion.  The older criteria for 
intervertebral disc syndrome include a criterion that 
references neurological symptoms consistent with the site of 
the diseased disc.  The examination report should confirm the 
diagnosis of intervertebral disc syndrome by identifying the 
diseased disc or discs that cause the syndrome.  If MRI or 
other tests is necessary to identify the diseased disc, it 
should be performed.

The orthopedic examiner reported cervical ankylosis with the 
veteran unable to extend his neck beyond 10 degrees of 
flexion.  Photographs taken for a June 2005 skin examination 
appear to show the veteran's neck in anatomical position.  
The veteran should have another examination, the examiner 
should look at the photographs, and explain whether the 
photographs show the veteran's neck in anatomical position, 
and if so, explain any discrepancy between the veteran's 
presentation on orthopedic examination as compared with his 
presentation when unconscious of the motion of his neck.

The June 2005 orthopedic examiner reported that the veteran 
has atrophy of muscle groups 22 and 20.  The report clearly 
seems expressed in terms of atrophy of disuse associated with 
painful motion of the neck and low back, consistent with 
application of 38 C.F.R. § 4.40.  It does not seem 
informative of the type and extent of muscle injury resulting 
from penetration of a muscle by a blade, consistent with 
application of 38 C.F.R. § 4.56.

Incidentally, the Board's remand erroneously addressed muscle 
group 22, but the Joint Motion and the Board's April 2001 
decision had mentioned muscle group 23.  mentioned Joint 
Motion addressed muscle group 23.  On further examination, 
the examiner must review the contemporaneous service medical 
records to ascertain which muscle or muscles were lacerated 
when the veteran was stabbed in service.  

Regarding the veteran's reported left arm neurological 
symptoms, he has consistently reported paresthesia from the 
day after he was stabbed in the neck to the June 2005 
neurological examination, with the exception of the June 2005 
orthopedic examination when he mentioned no complaints about 
the left arm, and the examiner found him neurologically 
intact.  The examination reports from October 2, 1976, to the 
present have described vague neurologic signs without 
objective verification of neurological pathology, generally 
involving the third, fourth, and fifth fingers.  The February 
1977 examination performed for a service physical evaluation 
board reported the veteran's complaints of tingling in the 
ulnar and median nerve distribution.  A February 1983 VA 
examination noted the veteran's complaint of tingling in the 
same three fingers and characterized the complaint as 
tingling in the ulnar distribution.  The June 2005 neurology 
examiner noted the veteran's subjective symptoms in the left 
upper extremity, but found no objective neurological signs.  
The examiner opined that no further testing was necessary.

In light of the substantial consistency of the veteran's 
reports, and in light of the history of record, it appears 
that further neurological testing is necessary to look for an 
objective cause of the veteran's subjective symptoms.  
Additionally, it would fill a gap in the record to have a 
current opinion identifying what nerves must be involved to 
produce the symptoms the veteran reports.

The veteran is service-connected for residuals of multiple 
lumbar spinal taps based on his history; the spinal taps are 
undocumented.  The service connection has endured more than 
20 years rated 10 percent, so severance or reduction is not 
at issue.  See 38 C.F.R. § 3.951(b) (2005).  It would assist 
the rating of the muscle injury in the lumbar area due to 
spinal taps if the precise location of the spinal taps were 
known.  VA last attempted to obtain records of spinal taps in 
February 1978.  One more request for records of spinal taps 
performed at the Army Hospital at Fort Gordon, Georgia, from 
in October 1976 to the time of the veteran's separation seems 
warranted.  If no records can be produced, the examiner must 
attempt to respond to the examination request with the best 
information available.

Finally, the May 2005 supplemental statement of the case 
included 38 C.F.R. § 4.73, Diagnostic Code 5320, both the 
current version and the version in effect prior to July 3, 
1997, the effective date of the last amendment of that code.  
The prior version was obsolete when the veteran filed the 
instant claim in September 1998.  It should not be applied in 
adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request clinical records of lumbar 
spinal taps done from October 1976 to May 
1977 from the hospital at Fort Gordon, 
Georgia.  Associate any information 
obtained with the claims file.

2.  Schedule the veteran for VA neurology 
and orthopedic examinations.  Provide 
each examiner with the claims file.

The purpose of the examinations is to 
determine whether the veteran has 
residuals of a muscle injury at the site 
of a stab wound of the neck or at the 
site of lumbar spinal taps that are 
completely separate and distinguishable 
from the signs and symptoms for which he 
is currently rated.

Neurology: Review the claims file 
including the June 1999 cervical CT 
report.  Diagnose or rule out cervical 
intervertebral disc syndrome and any 
objective cause of the veteran's left 
upper extremity neurologic symptoms.

*	Obtain an MRI of the cervical spine 
and EMG or other electrodiagnostic 
testing appropriate to determining 
whether the veteran has cervical 
disc disease or injury or other 
pathologic explanation for his left 
arm symptoms that are residuals or 
sequelae of the stab wound of the 
neck or surgical treatment.  The 
examiner is to review the service 
medical records of the injury and 
treatment to inform his or her 
opinion.

*	If the neurology examiner diagnosis 
intervertebral disc syndrome, 
identify the diseased or injured 
disc and whether the findings are 
related to the injury or surgery in 
service..

*	If the neurology examiner diagnosis 
a cause of the left upper extremity 
symptoms other than intervertebral 
disc syndrome, explain the cause and 
whether it is related to the injury 
or surgery in service.

*	For all pathology found, explain 
whether the signs and symptoms are 
entirely attributable to a 
particular cause, or whether the 
signs and symptoms are or could be 
from multiple causes; identify the 
cause or causes of each sign and 
symptom identified, or explain why 
that cannot be done.

Orthopedic: Review the claims file, with 
attention to the service medical records 
of the veteran's stab wound and 
subsequent treatment.

*	Measure the range of motion of the 
cervical spine.  Review the June 
2005 examination report of ankylosis 
at 10 degrees of flexion (i.e., 
inability to extend beyond that 
point), Compare the range of motion 
the veteran presents on current 
examination to the June 2005 
photographs in the claims file 
showing the veteran's neck in 
various postures.  If the veteran 
demonstrates extension on current 
examination inconsistent with the 
extension apparent in the 
photographs, provide an opinion 
explaining the disparity.

*	Based on current examination and 
review of the December 1998 thoracic 
x ray study and VA diagnosis of 
thoracic degenerative changes, 
provide an opinion whether thoracic 
degenerative changes are related to 
the cervical stab wound or 
subsequent surgical treatment.

*	Identify the muscle the October 1976 
stab wound lacerated and based on 
current examination and review of 
the claims file, diagnose the 
residuals of the muscle injury, if 
any.

*	Identify the muscle group penetrated 
by repeated lumbar spinal tap, if 
possible, and diagnose the residuals 
of that muscle injury or injuries, 
if possible.  If either task is not 
feasible, explain why the opinion 
cannot be provided.

*	For any muscle injury diagnosed, 
identify the residual manifestations 
and provide an opinion on which of 
these, if any, a unique 
manifestation of the muscle injury 
distinguishable from amylosis of the 
cervical spine due to 
hemilaminectomy, signs or symptoms 
of intervertebral disc syndrome, or 
other causes of functional 
impairment of the cervical spine for 
which the veteran is compensated.  
NOTE: The object of the examination 
is to enable the rating officer to 
determine whether the veteran has 
disability from muscle injury that 
can be rated separately from other 
service-connected disability without 
evaluating the same disability under 
multiple diagnosis or for 
manifestations of conditions that 
are not service connected.

3.  Readjudicate the following: 

*	The claim for increased rating for 
residuals of a stab wound, including 
whether the veteran is entitled to 
separate ratings for residuals of 
muscle injuries identified on 
current examination, whether he is 
entitled to a separate rating for 
neurological impairment of the left 
arm as a residual of the stab wound 
or neck surgery, whether he is 
entitled to a rating for cervical 
intervertebral disc syndrome rather 
than for limitation of cervical 
motion, considering also changes in 
regulations governing intervertebral 
disc syndrome and the spine 
generally during pendency of the 
claim.

*	The claim for increased rating for 
fasciitis of the lumbar 
paravertebral muscles as a result of 
multiple spinal taps, including 
whether the veteran is entitled to 
separate ratings for residuals of 
muscle injuries identified on 
current examination, and whether he 
is entitled to a rating for thoracic 
degenerative joint disease, 
considering also changes in the 
regulations governing the spine 
generally during the pendency of the 
claim.

*	All ratings accomplished in 
implementing this remand must take 
cognizance of the prohibition 
against pyramiding.  38 C.F.R. 
§ 4.14 (2005).

If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


